     Case 2:16-cr-00102-KJM-CKD Document 127 Filed 08/25/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          No. 2:16-cr-0102 KJM CKD P
12                      Respondent,
13           v.                                         ORDER
14   MATTHEW GENE BALLARD,
15                      Movant.
16

17           Movant is a federal prisoner proceeding with counsel with an amended motion for habeas

18   corpus relief pursuant to 28 U.S.C. § 2255. On February 10, 2017, movant pled guilty to two

19   counts of bank theft, one count each of aggravated identity theft, and one count of unlawful

20   possession of five or more identification documents. On September 8, 2017, movant was

21   sentenced to concurrent terms of 27 months on the bank fraud and identity theft counts to be

22   served consecutively to 24 months for unlawful possession of five or more identification

23   documents; a total sentence of imprisonment of 51 months.

24           On June 11, 2020, the court ordered the parties to file a joint statement addressing all

25   outstanding matters including three motions for discovery. After considering the joint statement,

26   and all relevant parts of the record, the court resolves all outstanding matters as follows.

27   /////

28   /////
                                                       1
     Case 2:16-cr-00102-KJM-CKD Document 127 Filed 08/25/21 Page 2 of 7


 1   I. Movant’s August 27, 2019 “Motion for Discovery and/or Evidentiary Hearing”

 2             A. Request for Production Regarding Inspector Daron Tarver

 3             On November 1, 2018, after movant’s original § 2255 motion was submitted to the court

 4   for decision, respondent filed notice that Postal Inspector Daron Tarver, who had been involved

 5   in the investigation of the crimes committed by movant, had been charged in this court with theft

 6   of money orders. Respondent submitted the complaint filed against Tarver which indicates that

 7   the criminal acts Tarver allegedly committed and the investigation concerning those acts all

 8   occurred after movant pled guilty. Still, at the request of movant, the complaint filed by

 9   respondent prompted the court to appoint counsel for movant on January 10, 2019. On April 4,

10   2019, the court granted movant leave to amend his § 2255 motion. The amended motion was

11   filed approximately four months later.

12             In the amended motion, movant asserts claims related to the charges filed against Mr.

13   Tarver and Tarver’s plea of guilty in case 2:18-cr-0223 TLN. Movant alleges the following

14   wrongdoing:

15             1. Tarver omitted from a search warrant application related to this case that he had been

16   involved in mail theft.

17             2. Tarver omitted from the same search warrant application that at the time of movant’s

18   arrest, Tarver solicited movant to help Tarver “make some money” cashing money orders in

19   exchange for making the charges herein against movant “go away.”

20             3. When the application for a search warrant was made and when the criminal complaint

21   was submitted in this action, the government failed to disclose to movant or the undersigned (the

22   magistrate judge approving the search warrant and signing off on the complaint) that Tarver was

23   involved in mail theft.

24             4. Movant was not made aware of Tarver’s criminal activity until November of 2019

25   even though Tarver pled guilty in 2018.

26             The problem with allegations 1 and 3 is that there is nothing before the court which

27   reasonably suggests Tarver had engaged in any mail theft until after movant pled guilty in this

28   matter.
                                                        2
     Case 2:16-cr-00102-KJM-CKD Document 127 Filed 08/25/21 Page 3 of 7


 1           Allegation 2 amounts to a claim upon which movant cannot obtain relief. Any claims

 2   arising before entry of a guilty plea which do not concern whether the plea was entered

 3   voluntarily and intelligently are rarely cognizable in any federal habeas action. See Boykin v.

 4   Alabama, 395 U.S. 238, 242 (1969). This is because:

 5                  [A] guilty plea represents a break in the chain of events which has
                    preceded it in the criminal process. When a criminal defendant has
 6                  solemnly admitted in open court that he is in fact guilty of the
                    offense with which he is charged, he may not thereafter raise
 7                  independent claims relating to the deprivation of constitutional
                    rights that occurred prior to the entry of the guilty plea.
 8

 9   Tollett v. Henderson, 411 U.S. 258, 267 (1973). Whatever claim movant might have with respect

10   to comments made by Tarver at the time of movant’s arrest are not cognizable here.

11           Allegation 4 is incorrect. As indicated above, the complaint against Tarver alleging theft

12   of money orders was filed in this action on November 1, 2018 and Tarver did not plead guilty in

13   2:18-cr-0223 TLN until July 18, 2019.

14           Against this backdrop, movant seeks an order

15                  directing the government to produce all discovery, including, but
                    not limited to all investigative reports as well as audio/video
16                  production relating to the inception of the government’s
                    investigation into Postal Inspector Daron Tarver’s felonious
17                  criminal activity as well as its breadth and scope, all of which has
                    resulted in his plea of guilty in Eastern District Case No. 18-cr-223
18                  TLN.
19           The complaint against Tarver filed in this matter indicates that the investigation into his

20   potentially criminal conduct began no earlier than September 6, 2018. ECF No. 57-1 at 3-5.

21   According to the complaint, and the presentence investigation report filed in case no. 2:18-cr-233

22   TLN, the evidence obtained by investigators suggests that Tarver initiated his money order

23   stealing scheme no earlier than July of 2017 approximately five months before movant pled guilty

24   in this action. ECF No. 57-1 at 6; 2:18-cr-223 TLN, ECF No. 43 at 4. There is nothing before the

25   court, other than movant’s self-serving, uncorroborated, and far-fetched claim about what

26   occurred when movant was arrested, indicating Tarver was engaged in criminal activity before

27   that or even preparing to engage in criminal activity.

28   /////
                                                       3
     Case 2:16-cr-00102-KJM-CKD Document 127 Filed 08/25/21 Page 4 of 7


 1           Under Rule 6(a) Rules Governing § 2255 cases, the court may, “for good cause, authorize

 2   a party to conduct discovery under the Federal Rules of Civil Procedure.” The court cannot

 3   authorize discovery for “fishing expeditions to investigate mere speculation.” Calderon v. U.S.

 4   Dist. Court for the Northern Dist. of Cal., 98 F.3d 1102, 1106 (9th Cir. 1996).

 5           Movant has not established good cause for permitting discovery related to the charges

 6   filed against Daron Tarver and then his plea of guilty in case number in 2:18-cr-223 TLN.

 7   Movant fails to point to anything reasonable or present any reasonable argument that anything

 8   that happened in that case, or anything that might reasonably be discovered because of the

 9   investigation conducted pursuant to that case, will have any impact on the validity of movant’s

10   conviction in this case. Counsel’s request for production amounts to a “fishing expedition” not

11   permitted under federal law.

12           The court notes that the government’s obligation arising under Brady v. Maryland, 373

13   U.S. 83, 87 (1963) to disclose “evidence favorable to an accused upon request . . . where the

14   evidence is material either to guilt or to punishment” continues after conviction and into post-

15   conviction proceedings. Tennison v. City and Cnty of San Francisco, 570 F.3d 1078, 1094 (9th

16   Cir. 2009). The court has no reason to suspect the government has not met its obligation under

17   Brady here.

18           B. Evidentiary Hearing

19           Movant requests that the court hold an evidentiary hearing so that movant may

20                  cross-examine government witnesses to ascertain the specific
                    evidence available to the government at the time it began its
21                  investigation of Postal Inspector Tarver, and why that evidence was
                    not disclosed to movant, and the defense earlier than November 1,
22                  2018.
23   Generally speaking, the purpose of an evidentiary hearing is to resolve a factual dispute.

24   Townsend v. Swain, 372 U.S. 293, 309 (1963). It is not a mode of discovery, such as a

25   deposition, as movant suggests. There is no dispute as to any material fact at this point as

26   respondent has not yet filed an opposition to movant’s amended motion. Therefore, an

27   evidentiary hearing is not warranted.

28   /////
                                                      4
     Case 2:16-cr-00102-KJM-CKD Document 127 Filed 08/25/21 Page 5 of 7


 1           C. Transcript of Interview with Julie Ballard

 2           In claim 4 in his amended motion, movant asserts his trial counsel rendered ineffective

 3   assistance of counsel in violation of the Sixth Amendment by failing to move to suppress the

 4   contents of an interview with his wife, Julie Ballard, conducted by Inspector Tarver. Movant

 5   claims Ms. Ballard only agreed to waive spousal privilege and be interviewed after respondent’s

 6   counsel threatened charges against her and that her children would be taken from her. Ms.

 7   Ballard confirms movant’s assertions in an affidavit attached to movant’s discovery motion. ECF

 8   No. 78-5. Pursuant to this claim, movant seeks a copy of the transcript of the interview between

 9   Tarver and Ms. Ballard apparently to corroborate his allegation that the statements made in the

10   interview “formed the case against [him].” ECF No. 75 at 9. Respondent has submitted a copy of

11   the transcript to the court which the court has reviewed in camera.

12           Movant fails to point to anything suggesting the filing of motion to suppress on grounds

13   of coercion was an appropriate course of action because movant fails to point to anything

14   suggesting counsel’s threats directed at Ms. Ballard were not well-founded or in bad faith and

15   movant does not seek discovery as to that issue. Therefore, movant cannot meet the first

16   requirement of any ineffective assistance of counsel claim which is that counsel’s performance

17   fell below an objective standard of reasonableness. Strickland v. Washington, 466 U.S. 668, 688

18   (1984) applies. This being the case, there is not good cause to permit discovery as to the

19   transcript of the interview since no matter the contents, movant is not entitled to relief as to claim

20   4. 1

21   II. Movant’s March 12, 2020 “Supplemental Request for Discovery and Renewed Request for

22   Evidentiary Hearing”

23           In the court’s June 11, 2020 order directing the parties to submit a joint statement

24   concerning all outstanding matters, the court made clear that the parties must address movant’s

25   /////

26   1
      Although movant does not allege that the transcript of the interview contains any evidence that
27   Ms. Ballard was coerced into being interviewed to the point that the contents of the interview
     would have been suppressed, the court reviewed the transcript for such evidence and there is
28   none.
                                                    5
     Case 2:16-cr-00102-KJM-CKD Document 127 Filed 08/25/21 Page 6 of 7


 1   March 12, 2020 motion for supplemental discovery. The parties did not. Accordingly, the court

 2   will deem that motion withdrawn.

 3   III. Respondent’s Motion for Discovery

 4           Respondent has filed a motion asking to engage in discovery as to movant’s ineffective

 5   assistance of counsel claims. Good cause appearing, respondent will be permitted to depose

 6   movant’s trial counsel, Olaf Hedberg, and request that he bring documents to the deposition as

 7   permitted in the Federal Rules of Civil Procedure. The deposition and request for documents

 8   shall concern only claims 2 and 9 in movant’s amended § 2255 motion and are limited to the

 9   following topics: (1) the details of any conversation or other communication between trial counsel

10   and movant as to whether movant should plead guilty; and (2) whether during such conversations

11   or other communications trial counsel provided any information to movant that he knew to be

12   false or misleading or did not reasonably understand to be true.

13           With respect to movant’s other ineffective assistance of counsel claims, good cause for

14   discovery has not been established as counsel for respondent fails to indicate why the claims

15   cannot be adequately defended based upon the record before the court as it stands.

16           Attorney-client privilege is deemed waived as to topics identified above. As to those

17   claims and topics for which discovery is not permitted, counsel may, at the conclusion of the

18   deposition of Mr. Hedberg, seek additional discovery. But, any motion for further discovery must

19   be accompanied by a showing of a need for more discovery including the information sought, and

20   why the information sought is needed to defend against a particular claim.

21   IV. Protective Order

22           Movant seeks a protective order with respect to information obtained by respondent in

23   discovery. That request will be granted, and the content of the order is described below.

24           In accordance with the above, IT IS HEREBY ORDERED that:

25           1. Movant’s “Motion for Discovery and/or Evidentiary Hearing” (ECF No. 77) is denied.

26           2. Movant’s “Supplemental Request for Discovery and Renewed Request for Evidentiary

27   Hearing” (EFC No. 106) is deemed withdrawn.

28   /////
                                                      6
     Case 2:16-cr-00102-KJM-CKD Document 127 Filed 08/25/21 Page 7 of 7


 1             3. Respondent’s motion for discovery (ECF No. 98) is granted in part and denied in part

 2   as follows:

 3                    A. Granted in that respondent is permitted to depose movant’s trial counsel, Olaf

 4                    Hedberg, and request that he produce documents at the deposition as permitted in

 5                    the Federal Rules of Civil Procedure. The deposition and request for documents

 6                    shall concern only claims 2 and 9 in movant’s amended § 2255 motion and are

 7                    limited to the following topics: (1) the details of any conversation or other

 8                    communication between trial counsel and movant as to whether movant should

 9                    plead guilty; and (2) whether during those conversations or communications trial

10                    counsel provided any information to movant that he knew to be false or

11                    misleading, or did not reasonably understand to be true.

12                    B. Denied as to all other claims and topics.

13                    C. The deposition of Mr. Hedberg must be completed within 45 days.

14             4. Respondent’s answer shall be filed no later than November 15, 2021. Movant’s

15   traverse shall be filed no later than December 31, 2021.

16             5. Movant’s request for a protective order is granted. Anything obtained by respondent in

17   discovery which would otherwise be protected by attorney-client privilege if not for the wavier of

18   the privilege described herein is deemed confidential and may only be used by representatives of

19   the Office of the United States Attorney for the Eastern District of California and only for

20   purposes of litigating the claims presented in the amended § 2255 motion pending before this

21   court. Disclosure may not be made to any other persons or agencies. This order shall continue in

22   effect after the conclusion of the proceedings as to the pending amended § 2255 motion and,

23   specifically, shall apply to all future criminal proceedings except that either party maintains the

24   right to request modification or vacation of this order after entry of final judgment in this matter.

25   Dated: August 25, 2021
                                                        _____________________________________
26
                                                        CAROLYN K. DELANEY
27                                                      UNITED STATES MAGISTRATE JUDGE

28   1/ball0102.mfd

                                                        7
